UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)August 28, 2012 MOVADO GROUP, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 1-16497 13-2595932 (Commission File Number) (I.R.S. Employer Identification No.) 650 From Road, Suite 375 Paramus, NJ 07652-3556 (Address of principal executive offices) (Zip Code) (201) 267-8000 (Registrant’s Telephone Number, Including Area Code) NOT APPLICABLE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On August 28, 2012, Movado Group, Inc. (the “Company”) issued a press release announcing second quarter fiscal 2013 results, the increase of its prior guidance for fiscal 2013 and the approval of a quarterly dividend. The press release is attached hereto as Exhibit 99.1 and is incorporated by reference into this item. Item 9.01. Financial Statements and Exhibits (d) Exhibits. Exhibit No.
